Per Curiam.
It is not pretended that the hiring, renting, or payment of taxes, gave the pauper a settlement while he lived with Ream; and the question is whether there was a hiring of him within the statute while he lived with Goldman. He worked with Goldman as a weaver for more than a year, on peculiar terms. Goldman found the shop, loom and tackle; the pauper found the labour: and the parties shared the produce of the whole by dividing between them not only the cash on hand but their debtors. So far the facts constitute a partnership, but no hiring. At the period of its dissolution, the pauper complained of the hardship of waiting to collect the debts, and Goldman paid him the amount in cash, on an agreement that he would contribute to whatever losses they should be found to have suffered in the process of collection. What was there in that to change the nature of the contract or the relation of the parties, if, indeed, either could be changed so as to charge the township? So far was the second contract from being inconsistent with the partnership, that it was a direct affirmance of it, being a sale of the pauper’s share of the joint effects. There was nothing in the evidence, therefore, to warrant the order of the justices settling the pauper on the appellant.
Order of the quarter sessions affirmed.